DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
Applicant argues – “Applicants submit that Davis in view of Daud fails to teach or disclose at least the above emphasized elements of claim 13, as currently amended.”
Applicant’s argument is not persuasive because applicant remarks do not indicate which specific elements are to be considered as having emphasis added. The examiner does note that limitations are underlined. 
Applicant argues – “On page 5 of the Office Action, Davis is relied on to teach or describe ‘a first bridge circuitry’.” Remark [a]  – “Applicants submit that what Davis describes at paragraphs 22/23 and shows in FIGS. 2-4 is an ARM 218 and FPGA 222 included in storage units 212 or 214 and coupled to data communication links to form either local or remote access interfaces to storage units 212 or 214. Davis includes no description of ARM 218 or FPGA 222 being included in a ‘network interface controller’.”. 
Davis provides local and remote access to other disaggregated resources using the “switching mechanism” and a combination of “local access interface” and “remote access interface”. “Network interface controller” is interpreted as combination of the “local access interface” and the “remote access interface”. By applicant’s remarks applicant is defining the “network interface controller” as a “network adapter” of the host server or compute node.
Applicant argues - “Remark [b] - – “In other words, by Davis indicating that a network adapter is separate from storage units 212 and 214 (e.g., maintained in host server 204), Applicants submit that ARM 218 or FPGA 222 included in storage units 212 and 214 does not teach or describe the above emphasized portion of claim 13.”
By applicant’s argument the “network adapter” from the host server (or compute node) receives the request for allocation. This network adapter is not the “local access interface” and “remote access interface”  of the host server or compute node. Applicant’s amendment is that “a data storage device that does not include the network interface controller.” The ARM 218 or FPGA 222 are not included in the storage units and thus meet the breath of applicant’s claim language.
The claim language does not overcome the conditions where the host server access remote data storage. As discussed earlier, the remote data storage is accessible through a “remote access interface”. The “remote access interface” is coupled to the hybrid blade that has received the request for data storage, see p. 31 of Davis. When the received request is for  remote data storage, the remote data storage does not incorporate “the network interface controller” because that “network interface controller” is from the host server or compute node that made the request. Each set of storage devices has their own respective “local access interface” and “remote access interface”.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8-9, 11, 13-14, 17, 20-21, 23, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 20180027681 A1 (hereafter referred to as Davis) in view of Daud et al., US 9276900 B1 (hereafter referred to as Daud). 
A.	Regarding claim 13, Davis teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that (p. 20, “The computer processor (206) depicted in FIG. 2 may be embodied, for example, as a central processing unit ((CPU’) or other form of electronic circuitry configured to execute computer program instructions.”), in response to being executed, cause a system (p. 19, “The hybrid blade (202) depicted in FIG. 2 is referred to as a ‘hybrid’ blade because the hybrid blade (202) includes both compute resources and storage resources.”) [an apparatus in claim 1] [a compute device in claim 25] [a method in claim 26]  to:
obtain, with a first bridge circuitry of a network interface controller coupled to a network of compute devices (p. 22, a local access FPGA, “In the example depicted in FIG. 2, the data communication bus (236), ARM (216, 218) microprocessors, and FPGAs (220, 222) forma local access interface through which the local compute resources (e.g., the host server (204)) can access the local storage resources (e.g., the flash memory (228, 230) and other forms of memory (224, 226)).” p. 23, remote access FPGA, “The data communications links (238, 240) and the FPGAs (220, 222) may collectively form a remote access interface through which compute resources on a remote blade can access the local storage resources (e.g., the flash memory (228, 230) and other forms of memory (224, 226)) without utilizing the local compute resources (e.g., the host server (204)).” The perspective of operations is from the host server (hybrid blade) that receives a request for storage resources), a request from a requestor device to access a data storage device (p. 21, The input/output operations are read or write requests, “Through the use of such data communications links (232, 234), the host server (204) may receive input/output operations that are directed to the attached storage units (212, 214), such as requests to read data from the attached storage units (212, 214) or requests to write data to the attached storage units (212, 214), from other blades in a storage system that includes the hybrid blade (202).” ) that does not include the network interface controller (The hybrid blade that receives the request is not the hybrid blade that comprises the remote storages resources and each hybrid blade has its own remote access interface. See p. 68, “In the example depicted in FIG. 7, each of the blades (752, 754) that include storage resources (734, 736) and compute resources (714, 716) can also include a remote access interface (722, 724) through which compute resources (748) on a remote blade (756) can access the local storage resources (734, 736) without utilizing the local compute resources (714, 716).”);
determine, with the first bridge circuitry (p. 23,”... a remote access interface [FPGA] through which compute resources on a remote blade can access the local storage resources (e.g., the flash memory (228, 230) and other forms of memory (224, 226)) without utilizing the local compute resources (e.g., the host server (204)).”), whether the data storage device is located on a compute device that includes the network interface controller or located on a remote compute device from among the network of compute devices (p. 30, The hybrid blade of Figure 3 implements using a first and second switching mechanism to couple to the local and remote access interfaces, respectively. “The first switching mechanism (304), for example, may be coupled to local compute resources in the form of a host server (204) via a first interface such as the local access interface and also coupled to remote compute resources in the form of a host server on a remote blade (not shown) via a second interface such as the remote access interface that includes the data communications link (238). The second switching mechanism (306) may be coupled to local compute resources in the form of a host server (204) via a first
interface such as the local access interface and also coupled to remote compute resources in the form of a host server on a remote blade (not shown) via a second interface such as the remote access interface that includes the data communications link (240).”);
provide, with the first bridge circuitry and to the requestor device, access to the data storage device (p. 23, “In such a way, compute resources on a remote blade can directly access local storage resources on the hybrid blade (202) without needing to route such an access request through the local compute resources on the hybrid blade (202).”). Davis does not specifically teach cause, with the first bridge circuitry, the data storage device to be powered on at the compute device or the remote compute device based on the determination. However, in the same field of endeavor, Daud teaches to cause, with the first bridge circuitry (), the data storage device to be powered on at the compute device or the remote compute device based on the determination (column 3, lines 8-15; the circuitry is within a controller, “As used herein, the term ‘controller’ or ‘controller computer’ may refer to a computer or physical device that is separate from a typical/non-specific/general storage device (or storage drive) and separate from a multi-storage-device chassis ...” See also column 15, lines 12-20; local reads and writes are coordinated with the other controllers. Controllers are programmed to power up on read
and writes. “Similarly, controller 456 may communicate with other controllers to coordinate reads and/or writes of data among a plurality of storage devices. In at least one of various embodiments, controller 456 may be enabled to control power provided to storage device 452 such that storage device 452 can be powered down when removed or not in a shingle, powered up when added to a shingle, powered up to fulfill a read request and power down after completion of the read request, or the like.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis to substitute powering up on determination from Daud for powering up using a power domain from Davis to reduce network costs by reducing the consumption of power.
Claim 1 is an apparatus comprising: a network interface controller of a compute device that includes a first bridge circuitry to communicatively couple to a network of compute devices, wherein the first bridge circuitry functions according to claim 13 above. Claim 1 is rejected on the same rationale as claim 13.
Claim 25 teaches a compute device including circuitry and means similar to the functions of claim 13 above. Claim 25 is rejected on the same rationale as claim 13.
Claim 26 is a method of accessing a data store device similar to the steps of claim 13 above. Claim 26 is rejected on the same rationale as claim 13. 

B.	Regarding dependent claim 14, Davis-Daud teaches the one or more machine-readable storage media of claim 13, teach wherein the plurality of instructions further cause the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices from a second compute device from among the network of compute
devices (Davis, The storage devices are directly addressable. The addressing is through the “local access interface” and “remote access interface”. The controller knows the difference between the local network addresses and the remote network addresses. See p. 31, “The hybrid blade (302) depicted in FIG. 3 also includes a switching mechanism (304, 306) that is configured to provide access to local storage resources such as the storage units (212, 214). Each switching mechanism (304, 306) may be configured to couple to the local compute resources via a first interface and further configured to couple to remote compute resources via a second interface.”).
Claim 2 recites an apparatus that functions similarly to the functions of claim 14 above. Claim 2 is rejected on the same rationale as claim 14.
Claim 27 is a method of accessing a data store device similar to the steps of claim 14 above. Claim 27 is rejected on the same rationale as claim 14. 

C.	Regarding dependent claim 17, Davis-Daud teaches the one or more machine-readable storage media of claim 13, the first bridge circuitry comprises a field-programmable gate array (FPGA) (Davis, p. 22, a local access FPGA, “In the example depicted in FIG. 2, the data communication bus (236), ARM (216, 218) microprocessors, and FPGAs (220, 222) form a local access interface through which the local compute resources (e.g., the host server (204)) can access the local storage resources (e.g., the flash memory (228, 230) and other forms of memory (224, 226)).” p. 23, remote access FPGA, “The data communications links (238, 240) and the FPGAs (220, 222) may collectively form a remote access interface through which compute resources on a remote blade can access the local storage resources (e.g., the flash 
memory (228, 230) and other forms of memory (224, 226)) without utilizing the local compute resources (e.g., the host server (204)).”).
Claim 5 recites an apparatus that functions similarly to the functions of claim 17 above. Claim 5 is rejected on the same rationale as claim 17.

D.	Regarding dependent claim 20, Davis-Daud teaches the one or more machine-readable storage media of claim 13, wherein to obtain the request to access the data storage device comprises to obtain the request from the remote compute device (Davis, p. 31, “In the specific example illustrated in FIG. 3, the first switching mechanism (304) is coupled to the remote access interface that includes the data communications link (238), such that the storage unit (212) may be accessed by a host server on a remote blade without utilizing the local compute resources in the hybrid blade (302).”)
Claim 8 recites an apparatus that functions similarly to the functions of claim 20 above. Claim 8 is rejected on the same rationale as claim 20. 

E.	Regarding dependent claim 21, Davis-Daud teaches the one or more machine-readable storage media of claim 20, wherein to obtain the request from the remote compute device comprises to obtain the request from the second bridge circuitry of the remote compute device (Davis, p. 31, “In the specific example illustrated in FIG. 3, the first switching mechanism (304) is coupled to the remote access interface that includes the data communications link (238), such that the storage unit (212) may be accessed by a host server on a remote blade without utilizing the local compute resources in the hybrid blade (302).”).
Claim 9 recites an apparatus that functions similarly to the functions of claim 21 above. Claim 9 is rejected on the same rationale as claim 21. 

F. 	Regarding dependent claim 23, Davis-Daud teaches the one or more machine-readable storage media of claim 13, the data storage device is determined to be located on the remote computer device (p. 30, “ The second switching mechanism (306) may be coupled to local compute resources in the form of a host server (204) via a first
interface such as the local access interface and also coupled to remote compute resources in the form of a host server on a remote blade (not shown) via a second interface such as the remote access interface that includes the data communications link (240).” See p. 68, “… compute resources (714, 716) can also include a remote access interface (722, 724) through which compute resources (748) on a remote blade (756) can access the local storage resources (734, 736) without utilizing the local compute resources (714, 716).”), wherein instruction are to further cause the system to:
cause the data storage device to be powered on at the remote compute device comprises the first bridge circuitry to send a request to a second bridge circuitry of the remote compute device to power on the data storage device (Davis, p. 31, “In the specific example illustrated in FIG. 3, the first switching mechanism (304) is coupled to the remote access interface that includes the data communications link (238), such that the storage unit (212) may be accessed by a host server on a remote blade without utilizing the local compute resources in the hybrid blade (302).”) (Daud, column 3, lines 8-15; the circuitry is within a controller, “As used herein, the term ‘controller’ or ‘controller computer’ may refer to a computer or physical device that is separate from a typical/non-specific/general storage device (or storage drive) and separate from a multi-storage-device chassis ...” See also column 15, lines 12-20; local reads and writes are coordinated with the other controllers. Controllers are programmed to power up on read and writes. “Similarly, controller 456 may communicate with other controllers to coordinate reads and/or writes of data among a plurality of storage devices. In at least one of various embodiments, controller 456 may be enabled to control power provided to storage device 452 such that storage device 452 can be powered down when removed or not in a shingle, powered up when added to a shingle, powered up to fulfill a read request and power down after completion of the read request, or the like.”).
Claim 11 recites an apparatus that functions similarly to the functions of claim 23 above. Claim 11 is rejected on the same rationale as claim 23.
Claim 29 is a method of accessing a data store device similar to the steps of claim 23 above. Claim 29 is rejected on the same rationale as claim 23.

Claims 3, 6-7, 10, 12, 15, 18-19, 22, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Daud as applied to claims 1, 13, and 26 above, and further in view of Aybay et al., US 8798045 B1 (hereafter referred to as Aybay). 
A.	Regarding dependent claim 3, Davis-Daud teaches the apparatus of claim 1 as cited, above. Davis-Daud does not specifically tech wherein the first bridge circuitry is further to receive a map of data storage devices coupled to the network of compute devices from an orchestrator server communicatively coupled to the first bridge circuitry. However, in the same field of endeavor, Aybay teaches wherein the first bridge circuitry is further to receive a map of data storage devices coupled to the network of compute devices from an orchestrator server communicatively coupled to the first bridge circuitry (column 8, lines 41-49; “In some embodiments, for example, the control plane processor can be a generic high performance server.” See also column 9, lines 3-8; “In some embodiments, the control plane processor can determine and/or distribute packet-forwarding information such as a routing table, a mapping of the system, a switch table, and/or the like. Such packet-forwarding information can then be distributed to the various modules within the switch fabric 180 and/or the access switches 110.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis-Daud to substitute mapping from a server from
Aybay for the sequence of network addresses from Davis-Daud to enable an administrator to configure the devices to use a routing protocol. 

B.	Regarding dependent claim 15, Davis-Daud teaches the one or more machine-readable storage media of claim 13, teaches wherein the plurality of instructions further cause the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices. Davis-Daud does not specifically teach receive the map from an orchestrator server communicatively coupled to the network interface controller. However, in the same field of endeavor, Aybay teaches the system to receive, with the first bridge circuitry, a map of data storage devices coupled to the network of compute devices (column 8, lines 41- 49; “In some embodiments, for example, the control plane processor can be a generic high performance server.” See also column 9, lines 3-8; “In some embodiments, the control plane processor can determine and/or distribute packet-forwarding information such as a routing table, a mapping of the system, a switch table, and/or the like. Such packet-forwarding information can then be distributed to the various modules within the switch fabric 180 and/or the access switches 110.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis-Daud to substitute routing packet forwarding information from Aybay for the sequence of network addresses from Davis- Daud to use a routing protocol to updating the mapping of the compute and storage nodes and thereby leverage advantages of detecting changes and reporting changes.
Claim 28 is a method of accessing a data store device similar to the steps of claim 15 above. Claim 28 is rejected on the same rationale as claim 15.

C.	Regarding dependent claim 18, Davis-Daud teaches the one or more machine-readable storage media of claim 13, as cited above. Davis-Daud does not specifically teach wherein the plurality of instructions further cause the system to execute, with a compute engine on the compute device, a workload. However, in the same field of endeavor, Aybay teaches wherein the plurality of instructions further cause the system to execute, with a compute engine on the compute device, a workload (The servers are also blade servers that are used to execute workloads. column 5, lines 44-49; “In other embodiments, each server can be a blade server.” The number of control servers is based on the workload which is executed by the blade servers. See column 22, lines 3-15; “While shown and described above as having one or two control plane processors, a switch fabric system can have any number of control plane processors according to the size of the workload of the system.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis- Daud to substitute a workload from Aybay for the tasks of the compute nodes in Davis-Daud to expand utility to applications that further incorporate more processing and fully utilize the resources available.

D.	Claim 6 recites an apparatus that functions similarly to the functions of claim 18 above. Claim 6 is rejected on the same rationale as claim 18. J. Regarding dependent claim 19, Davis-Daud-Aybay teaches the one or more machine- readable storage media of claim 18, wherein to obtain the request to access the data storage device comprises to obtain the request from the compute engine (Davis, p. 31, “In the specific example illustrated in FIG. 3, the first switching mechanism (304) is coupled to the remote access interface that includes the data communications link (238), such that the storage unit (212) may be accessed by a host server on a remote blade without utilizing the local compute resources in the hybrid blade (302).”)
Claim 7 recites an apparatus that functions similarly to the functions of claim 19 above. Claim 7 is rejected on the same rationale as claim 19. 

E.	Regarding dependent claim 22, Davis-Daud teaches the one or more machine-readable storage media of claim 13, as cited above. Davis-Daud does not specifically teach wherein to determine whether the data storage device is located on the compute device or located on the remote compute device comprises to reference a data storage device map indicative of locations of a plurality of data storage devices. However, in the same field of endeavor, Aybay teaches (column 1, lines 29-38; “Such a routing table can contain information indicating where each module within the switch fabric, the network devices and/or the storage devices should forward the data such that the data reaches its destination.”). It would have been obvious to one of ordinary skill in the art to modify Davis-Daud to substitute the map from Aybay for the local/remote destination indications from Davis-Daud to leverage the advantage of using routing protocols for maintaining consistent information in routing tables. Thereby allowing the compute nodes to address request appropriately.
Claim 10 recites an apparatus that functions similarly to the functions of claim 22 above. Claim 10 is rejected on the same rationale as claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salapura et al.,  US 20180007127 A1, teaches a processor node 402 (shown as 4027A and 402B) can allocate memory from a remote memory blade by initiating a circuit with the memory blade 406 (shown as 406A-C) and sending the memory request to the remote memory controller.
Bivens et al., US 20170293447 A1, teaches  memory rack 206, memory blades 208 are arranged and communicatively coupled to other memory blades and a processor (CPU) rack 202. Each memory blade 208 houses multiple memory devices 214, an agent 212, and a memory controller 210. (The CPU rack 202 is similarly arranged.)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/             Primary Examiner, Art Unit 2452